ORDER
Be it remembered that petitioner’s application for writ of error was submitted to *321the Supreme Court of Texas and it is the opinion of the court that under Rule 133(b), Texas Rules of Appellate Procedure, the decision of the court of appeals is in conflict with Mullen v. Roberts, 423 S.W.2d 576 (Tex.1968), in that the trial court erred in rendering a $50,000 judgment for E.R. Burden, Jr. and B.D. Burden against Adell Carter, American Chemtronix, Inc., and Henry Harris, jointly and severally; that the proper judgment would provide for a $25,000 judgment for E.R. Burden, Jr. against Adell Carter, American Chemtro-nix, Inc., and Henry Harris, jointly and severally, and for a $25,000 judgment for B.D. Burden against Adell Carter, American Chemtronix, Inc., and Henry Harris, jointly and severally; and that under Rule 181, Texas Rules of Appellate Procedure, the decision in the case is not deemed of sufficient importance to be reported as an opinion. Without oral argument, the application for writ of error is granted, the judgment of the court of appeals is reversed, and the cause is remanded to the trial court for reformation of the judgment against Henry Eugene Harris consistent with this Order. Petitioner and respondents shall bear the costs incurred by that party.